Appellant's motion for rehearing stresses the point that we were in error in sustaining the trial court's action in overruling the motion for change of venue.
There having been a difference of opinion among the members of the court on such question originally the matter was given consideration before our opinion of affirmance was released. In view of appellant's motion, however, the evidence upon the hearing of the motion for change of venue has again been reviewed. Such evidence, we think, sustains the conclusions reached in our opinion affirming the judgment. To write further would be only restating in different language those conclusions. *Page 160 
We do not believe the other points urged in the motion call for further discussion.
The motion for rehearing is overruled.
Overruled.
                ON APPLICATION FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.